An indictment was returned into the District Court of Gregg County, Texas, on June 30, 1942, in which relator was charged with murder. On the same date that the indictment was returned the district judge fixed relator's bail at the sum of $20,000.00. Later relator obtained a writ of habeas corpus from said judge in which he sought to have the amount of said bail reduced. Upon a hearing the court reduced the bail to $10,000.00. Relator excepted, complaining that it should have been reduced to not more than $5,000.00, and later filed a motion before said trial court setting up that he had not been able to make bond in the sum of $10,000.00, and asking for a still further reduction in said bond. After a hearing the court declined to reduce the bond below the $10,000.00, whereupon appellant appealed to this court.
This court is advised by the affidavit of the District Attorney of Gregg County that on the 10th day of October, 1942, relator secured sureties on his bond in the sum of $10,000.00 and was released by the Sheriff of Gregg County, Texas, and that *Page 579 
he is no longer confined in custody, and said District Attorney moves to dismiss the appeal because the question sought to be settled has now become moot.
The State's motion is sustained and the appeal is dismissed.